Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 1 of 25 Page ID #:489



  1   JEAN G. VIDAL FONT, State Bar No. 266475
      jvidal@ferraiuoli.com
  2   FERRAIUOLI LLC
      221  Ponce de León
  3   5th Floor
      San Juan, PR 00917
  4   Telephone: 787-766-7000
  5
      FACSIMILE: 787-766-7001

  6   Counsels for Electronic Communications Technologies, LLC
  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11   Kindred Studio Illustration and CASE NO.: 2:18-cv-07661-GW-GJS
 12   Design LLC d/b/a True Grit
 13
             Plaintiff,                          MEMORANDUM OF POINTS
 14                                              AND AUTHORITIES IN SUPPORT
 15
             v.                                  OF DEFENDANT’S MOTION TO
                                                 DISMISS PLAINTIFF’S FIRST
 16   Electronic Communications                  AMENDED COMPLAINT
      Technologies, LLC
 17
            Defendant
 18

 19

 20            MEMORANDUM OF POINTS AND AUTHORITIES
 21
       IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S
                      FIRST AMENDED COMPLAINT
 22

 23         Defendant Electronic Communications Technologies, LLC (“Defendant” or
 24
      “ECT”) submits this brief in support of its motion to dismiss Plaintiff Kindred Studio
 25
      Illustration and Design LLC d/b/a True Grit’s (“Plaintiff” or “True Grit”) First
 26

 27   Amended Complaint against Defendant.
 28


      CASE NO. 07661                     1                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 2 of 25 Page ID #:490



  1
                                      Table of Contents
  2

  3         I.    INTRODUCTION                                                              5
  4
            II.   LEGAL STANDARD                                                            6
  5
                  A.   FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)                             6
  6

  7         III. TRUE GRIT’S COUNTS 1 AND 2 OF THE FIRST AMENDED
  8               COMPLAINT SHOULD BE DISMISSED                                             8
  9
                  A.   Plaintiff’s Allegation of Unlawful Competition in Count 1 of the
 10
                       FAC Should be Dismissed for Failure to State a Claim                 8
 11
                       i.     The FTC case cited by True Grit is distinguishable from the
 12

 13
                              case at bar                                                   8

 14                    ii.    True Grit failed to state a claim under the FTC Act as the
 15                           predicate law for a UCL Claim                                12
 16
                       iii.   True Grit failed to state a claim wherein inequitable
 17
                              conduct serves as the predicate law for a UCL Claim          17
 18

 19
                  B.   Plaintiff’s Allegation of Unfair Competition in Count 2 of the

 20
                       FAC Should be Dismissed for Failure to State a Claim                21
 21         IV. CONCLUSION                                                                 24
 22

 23

 24

 25

 26

 27

 28


      CASE NO. 07661                        2                         MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 3 of 25 Page ID #:491



  1                                       TABLE OF AUTHORITIES
  2

  3   Ashcroft v. Iqbal,
  4
       556 U.S. 662 (2009) ----------------------------------------------------------------------- 7
  5

  6
      Bell Atl. Corp. v. Twombly,

  7    550 U.S. 544 (2007) -------------------------------------------------------------------- 6, 7
  8
      Brown v. Perris Park Apartments P'ship,
  9

 10    No. EDCV1702487JGBSPX, 2018 WL 3740522 (C.D. Cal. July 17, 2018) ------ 7
 11
      Capella Photonics, Inc. v. Cisco Systems, Inc.,
 12

 13    77 F.Supp.3d 850 (2014) --------------------------------------------------------------- 16
 14
      Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co.,
 15
       20 Cal. 4th 163 (1999) ----------------------------------------------------------------9, 18
 16

 17   Dominant Semiconductors Sdn. Bhd. v. OSRAM GmbH,
 18
       524 F.3d 1254 (Fed. Cir. 2008) ---------------------------------------------------- 11, 19
 19

 20   Exergen Corp. v. Wal–Mart Stores, Inc.,
 21
       575 F.3d 1312 (Fed.Cir.2009) --------------------------------------------------------- 15
 22

 23
      Khoury v. Maly’s of California, Inc.,
 24    14 Cal. App. 4th 612 (1993) -------------------------------------------------------------- 8
 25
      Kwikset Corp. v. Superior Court,
 26

 27    51 Cal. 4th 310 (2011) ----------------------------------------------------------------- 18
 28


      CASE NO. 07661                        3                               MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 4 of 25 Page ID #:492



  1   McKell v. Washington Mut., Inc.,
  2
        142 Cal. App. 4th 1457 (2006) ---------------------------------------------------------- 9
  3

  4   Navarro v. Block,
  5
        250 F.3d 729 (9th Cir. 2001) ------------------------------------------------------------- 6
  6

  7   Phillips v. AWH Corp.,
  8
        415 F.3d 1303 (Fed. Cir. 2005) ---------------------------------------------------------- 9
  9

 10
      Sperling v. Stein Mart, Inc.,

 11     291 F. Supp. 3d 1076 (C.D. Cal. 2018) ----------------------------------------------- 18
 12
      Sprewell v. Golden State Warriors,
 13

 14     266 F.3d 979 (9th Cir. 2001) ------------------------------------------------------------- 6
 15
      Starr v. Baca,
 16

 17     652 F.3d 1202 (9th Cir. 2011) ----------------------------------------------------------- 7
 18
      Sylvia Landfield Trust v. City of Los Angeles,
 19
        729 F.3d 1189 (9th Cir. 2013) ----------------------------------------------------- 12, 13
 20

 21   Therasense, Inc. v. Becton, Dickinson and Co.,
 22
        649 F.3d 1276 (Fed.Cir.2011) (en banc) --------------------------------------------- 16
 23

 24   Zep Solar Inc. v. Westinghouse Solar Inc.,
 25
        No. C–11–6493 JSW, 2012 WL 1293873 (N.D.Cal. Apr. 16, 2012) ------------- 15
 26

 27
                                                   STATUTES
 28

      15 U.S.C. § 45 ------------------------------------------------------------------------------ 18
      CASE NO. 07661                          4                               MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 5 of 25 Page ID #:493



  1
          I.    INTRODUCTION
  2

  3         Plaintiff, Kindred Studio Illustration and Design, LLC d/b/a True Grit filed a
  4
      Declaratory Judgment Complaint on August 31, 2018, as a response to ECT’s
  5
      written communication concerning the infringement of U.S. Patent No. 9,373,261
  6

  7   (the ‘261 Patent). (Dkt. No. 1). The Complaint alleged five causes of action: (1) a
  8
      declaratory judgment for invalidity of the ‘261 Patent; (2) a declaratory judgment of
  9

 10   non-infringement of the ‘261 Patent; (3) a declaratory judgment of inequitable
 11
      conduct; (4) a state claim of unlawful competition; and (5) a state claim of unfair
 12

 13
      competition. In response, ECT moved to dismiss the Complaint for lack of subject
 14   matter jurisdiction and for failure to state a claim. (Dkt. No. 21). Subsequently, True
 15
      Grit filed an Opposition to ECT’s Motion to Dismiss (Dkt. No. 25) and ECT filed a
 16

 17   Reply (Dkt. No. 26) in response to True Grit’s Opposition.
 18
            On December 3, 2018, after hearing oral argument and evaluating the parties’
 19

 20   position, the Court issued a Tentative Ruling on ECT’s Motion to Dismiss True
 21
      Grit’s Declaratory Judgment Complaint. (Dkt. No. 29). In the Tentative Ruling the
 22

 23
      Court dismissed Counts 1 through 3 because it found that the executed Covenant-

 24   Not-To-Sue (“CNS”) provided by ECT to True Grit was sufficient to moot the case
 25
      of controversy as to invalidity, non-infringement and inequitable conduct of the ‘261
 26

 27   Patent. Additionally, the Court dismissed True Grit’s Count 4 and 5 for failure to
 28
      state a claim under Rule 12(b)(6). In particular. the Court noted that True Grit only

      CASE NO. 07661                      5                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 6 of 25 Page ID #:494



  1   provided conclusory allegations in support of these claims; and as such, dismissed
  2
      Counts 4 and 5 for failure to state a claim.
  3

  4         In view of the foregoing, True Grit decided to amend the original Complaint
  5
      by eliminating Counts 1-3; leaving only the counts related to Unlawful and Unfair
  6

  7   Business Practices under California Business and Professions Code Section 17200.
  8
      Accordingly, True Grit filed a First Amended Complaint (“FAC”) on December 24,
  9

 10
      2018. (Dkt. No. 33). As was the case with the original Complaint, however, the FAC

 11   fails to state a claim for either unlawful or unfair competition because it does not
 12
      allege facts sufficient to satisfy Rule 12(b)(6).
 13

 14         For this, ECT moves this Court to dismiss True Grit’s First Amended
 15
      Complaint with prejudice.
 16

 17      II.    LEGAL STANDARD
 18
                A. FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
 19

 20         Rule 12(b)(6) requires dismissal when a plaintiff has failed to present a
 21
      cognizable legal theory or to allege sufficient facts supporting a cognizable legal
 22

 23
      theory. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). While a court resolving

 24   a motion to dismiss must accept as true “all the allegations in the complaint,” it need
 25
      not accept “labels and conclusions” or “a formulaic recitation of the elements of a
 26

 27   cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations
 28
      omitted). A court must identify and disregard unreasonable inferences, unwarranted

      CASE NO. 07661                       6                           MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 7 of 25 Page ID #:495



  1   deductions of fact, or legal characterizations in the complaint. Sprewell v. Golden
  2
      State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). After accepting only the well-
  3

  4   pleaded allegations as true, a court then determines whether a complaint alleges a
  5
      “plausible” claim to relief. Ashcroft v. Iqbal, 556 U.S. 662, 677–79 (2009).
  6

  7         “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
  8
      need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of
  9

 10
      his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

 11   recitation of the elements of a cause of action will not do.” Brown v. Perris Park
 12
      Apartments P'ship, No. EDCV1702487JGBSPX, 2018 WL 3740522, at *3 (C.D.
 13

 14   Cal. July 17, 2018) (citing Twombly, 550 U.S. at 555 (citations omitted)). Rather,
 15
      the allegations in the complaint “must be enough to raise a right to relief above the
 16

 17   speculative level.” Id. The Ninth Circuit has clarified that (1) a complaint must
 18
      “contain sufficient allegations of underlying facts to give fair notice and to enable
 19
      the opposing party to defend itself effectively,” and (2) “the factual allegations that
 20

 21   are taken as true must plausibly suggest an entitlement to relief, such that it is not
 22
      unfair to require the opposing party to be subjected to the expense of discovery and
 23

 24   continued litigation.” Id. (citing Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).
 25

 26

 27
                               [Remainder of Page Intentionally Blank]
 28


      CASE NO. 07661                      7                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 8 of 25 Page ID #:496



  1
        III.    TRUE GRIT’S COUNTS 1 AND 2 OF THE FIRST
  2             AMENDED COMPLAINT SHOULD BE DISMISSED
  3
                A. Plaintiff’s Allegation of Unlawful Competition in Count 1 of the
  4
                   FAC Should be Dismissed for Failure to State a Claim
  5
            In Count 1 of the FAC, True Grit alleges that ECT has purportedly engaged
  6

  7   in unlawful competition under California Business and Professions Code Sections
  8
      17200 et. Seq. (“UCL”). Additionally, True Grit contends that the predicate law for
  9

 10   True Grit’s unlawful competition claim is the Federal Trade Commission Act (“FTC
 11
      Act”) Section 5, 15 U.S.C. § 45. (Dkt. No. 33 at ⁋ 89). In the alternative, True Grit
 12

 13
      contends that the predicate law is inequitable conduct. (Id. at ⁋ 90). Under both
 14   alternatives, however, True Grit allege facts sufficient to satisfy Rule 12(b)(6).
 15

 16            i.   The FTC case cited by True Grit is distinguishable from the case
 17                 at bar
 18
            As noted above, True Grit alleges that ECT has engaged in unlawful
 19
      competition under the UCL, invoking Section 5 of the FTC Act as the predicate law
 20

 21   for its UCL claim. (Dkt. No. 33 at ⁋⁋ 88-101). To support this allegation, True Grit
 22
      cites, but does not discusses, a case instituted by the FTC against Negotiated Data
 23

 24   Solutions LLC (“NDS”)—a patent assertion entity—and its predecessor in interest,
 25
      Vertical Networks, Inc. (“Vertical”), for engaging in unfair acts or practices and
 26

 27   unfair methods of competition through which it sought to break a licensing
 28   commitment that its predecessor, National Semiconductor (“National”), made to the

      CASE NO. 07661                      8                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 9 of 25 Page ID #:497



  1   Institute of Electrical and Electronics Engineers (“IEEE”), a standard setting
  2
      organization, in 1994. (See Exhibit 1 at ⁋ 1). The relevant standard (i.e., Fast
  3

  4   Ethernet), which included the technology subject to the licensing commitment (i.e.,
  5
      an autonegotiation technology developed by National, and referred to as “NWay,”),
  6

  7   was subsequently adopted by the industry. Id. As discussed below, however, the case
  8
      is clearly distinguishable from the case at bar.
  9

 10
            In that case, the FTC alleged that in a June 7, 1994 letter to the IEEE, National

 11   had indicated that it would license the relevant technology to any requesting party
 12
      for a one-time fee of one thousand dollars ($1,000), fully knowing that, as a result
 13

 14   of its assurance, it could be forgoing significant licensing revenues. Id. at ⁋⁋ 13-14.
 15
      In 1998 National assigned the relevant technology and all patents (the “Patents”)
 16

 17   related to said technology to Vertical. Id. at ⁋⁋ 22-24. In the assignment, Vertical
 18
      acknowledged that it had been informed “that several of the patents may be
 19
      ‘encumbered’ by whatever actions [National] may have taken in the past with respect
 20

 21   to the IEEE standards.” Id. Moreover, the final agreement between Vertical and
 22
      National stated that the assignment was “subject to any existing licenses and other
 23

 24   encumbrances that [National] may have granted.” Id.
 25
            Subsequently, Vertical sought to generate new revenue streams by licensing
 26

 27
      the Patents and enforcing its rights against third parties it believed might infringe
 28   those Patents; and in 2002 sent a letter to the IEEE asserting that one or more of the

      CASE NO. 07661                      9                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 10 of 25 Page ID #:498



   1   Patents “may be applicable to portions and/or amendments of” the IEEE standard.
   2
       Id. at ⁋ 27. In the 2002 letter Vertical referenced the June 7, 1994 letter, but it did
   3

   4   not mention that National had committed the relevant technology for a one-time fee
   5
       of one thousand dollars. Id. The 2002 letter concluded by claiming that “the
   6

   7   assurances provided in this letter supersede any assurances provided by National
   8
       Semiconductor Corporation relevant to the above-identified patents.” Id. Several
   9

  10
       companies sought to accept the original licensing offer and tendered $1,000 in

  11   accordance with the June 7, 1994 letter; but Vertical rejected. In turn, Vertical
  12
       threatened or initiated legal actions against companies that refused to pay the
  13

  14   royalties it demanded. Id. at ⁋⁋ 30-31. As a result of that effort, several companies
  15
       entered into licensing agreements that produced licensing fees for the Patents far in
  16

  17   excess of $1,000 per company. Id.
  18
             Lastly, on or about November 14, 2003, Vertical assigned the Patents to NDS.
  19
       Id. at ⁋⁋ 33-34. NDS was also familiar with the June 7, 1994 letter of assurance when
  20

  21   it received assignment of the Patents from Vertical. Id, Nevertheless, NDS continued
  22
       to assert the Patents without regard to the June 7, 1994 letter of assurance. Id. at ⁋
  23

  24   35. Thus, the FTC instituted the action under Section 5 of the Federal Trade
  25
       Commission Act, 15 U.S.C. § 45 because the aforementioned acts by NDS and
  26

  27
       Vertical were to the prejudice and injury of consumers. Id. at ⁋ 36 Namely,
  28   consumers having to pay: increased royalties associated with the manufacture, sale,

       CASE NO. 07661                      10                           MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 11 of 25 Page ID #:499



   1   use or importation of products that implement an IEEE standard enabling
   2
       autonegotiation; and increases in price and/or reductions in the use or output of
   3

   4   products that implement an IEEE standard enabling autonegotiation. Id.
   5
             In view of the foregoing discussion, the case cited by True Grit is clearly
   6

   7   distinguishable from the case at bar. For example, the patentee and its predecessor
   8
       in interest disregarded and breached a licensing commitment that National had made
   9

  10
       to the IEEE. In the instant case, however, there has been no breach of any licensing

  11   commitment. Furthermore, the patentee and its predecessor in interest in the FTC
  12
       case were both aware that the assignment of the Patents were encumbered by
  13

  14   whatever actions National may had taken in the past with respect to the IEEE
  15
       standards. Here, on the other hand, that was not the case. Lastly, since the relevant
  16

  17   standard and technology in the FTC case had been adopted by the industry, the
  18
       patentee’s and its predecessor in interest’s actions had a direct and adverse impact
  19
       on consumers. Here, the technology of the ‘261 Patent has not been adopted as an
  20

  21   industry standard; and the letter sent by ECT to True Grit—that was subsequently
  22
       rendered moot by a CNS— concerned only True Grit; not consumers in general.
  23

  24         As such, True Grit’s reliance on the FTC Case is improper since that case has
  25
       specific facts that are clearly distinguishable from the case at bar; and should be
  26

  27
       given no deference.
  28


       CASE NO. 07661                    11                           MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 12 of 25 Page ID #:500



   1           ii.   True Grit failed to state a claim under the FTC Act as the
   2                 predicate law for a UCL Claim
   3
             The UCL proscribes three avenues to challenge business practices, they are:
   4

   5   “[1] unlawful, [2] unfair or [3] fraudulent . . .” Khoury v. Maly’s of California, Inc.,
   6
       14 Cal. App. 4th 612, 619 (1993). First, unlawful business practices are those
   7

   8   “forbidden by law, be it civil or criminal, federal, state, or municipal, statutory,
   9
       regulatory, or court-made.” Saunders v. Superior Court, 27 Cal. App. 4th 832, 838-
  10

  11
       39 (1994). Second, unfair business practices “means conduct that threatens an

  12   incipient violation of an antitrust law; or violates the policy or spirit of one of those
  13
       laws because its effects are comparable to or the same as a violation of the law, or
  14

  15   otherwise significantly threatens or harms competition.” Cel-Tech Commc’ns, Inc.
  16
       v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 187 (1999). Third, fraudulent
  17

  18   business practices are those “likely to deceive the public.” McKell v. Washington
  19
       Mut., Inc., 142 Cal. App. 4th 1457, 1471 (2006).
  20
             Furthermore, to prove unlawful competition under Section 5 of the FTC Act,
  21

  22   a plaintiff must show that “the act or practice causes or is likely to cause substantial
  23
       injury to consumers which is not reasonably avoidable by consumers themselves and
  24

  25   not outweighed by countervailing benefits to consumers or to competition.” 15
  26
       U.S.C. § 45(n).
  27

  28


       CASE NO. 07661                      12                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 13 of 25 Page ID #:501



   1         Here, True Grit alleges that ECT’s unlawful business practice stems from
   2
       ECT’s purported bad faith patent prosecution and enforcement. (Dkt. No. 33 at ⁋
   3

   4   93). As discussed below, however, the allegations upon which True Grit relies to
   5
       show unlawful competition under FTC Section 5, fail to satisfy the aforementioned
   6

   7   test. For example, in support of ECT’s purported bad faith patent enforcement, the
   8
       FAC indicates that since “True Grit’s product is a digital tool delivered via digital
   9

  10
       download…any allegations of infringement of the ’261 Patent (aimed at

  11   notifications for shipping products to a physical “stop” location) are both objectively
  12
       and subjectively baseless.” (Dkt. No. 33 at ⁋ 11). As a threshold matter it should be
  13

  14   noted that the claims of the ’261 Patent do not recite nor require a “physical stop
  15
       location,” and such requirement by True Grit amounts to improperly reading
  16

  17   limitations from the written description into the claims. See Phillips v. AWH Corp.,
  18
       415 F.3d 1303, 1319-20 (Fed. Cir. 2005) (en banc) ("[O]ne of the cardinal sins of
  19
       patent law [is] reading a limitation from the written description into the claims.")
  20

  21   Furthermore, the specification for the ’261 Patent clearly indicates that:
  22
                     “As depicted in FIG. 1, an MT [i.e., mobile thing] control
  23
                    unit (MTCU) 15 is disposed on an MT 17, which is
  24                capable of transporting the MTCU 15 over various
  25                distances. For example, MT 17 can be any movable
  26
                    object or thing, including but not limited to, a motor
                    vehicle, such as an automobile, motorcycle, truck, bus,
  27
                    limousine, or taxicab, a bicycle, an aircraft such as an
  28
                    airplane, helicopter, balloon, or rocket, a train, a water
                    vehicle such as a cruise ship, cargo ship, or other boat/ship,
       CASE NO. 07661                      13                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 14 of 25 Page ID #:502



   1                 a package, a human being, an animal, an electronic email
   2                 or transmission, an amusement park vehicle, or any other
   3                 thing capable of being moved across or through the Earth's
                     surface and/or atmosphere.” ’261 Patent at 10:31-47.
   4
                     (emphasis provided).
   5

   6           Accordingly, since the MT may be an email or transmission (e.g., a
   7
       download), then the “stop location” referenced in independent claims 1 and 11 of
   8

   9   the ’261 Patent does not exclusively refer to a “physical” location or address; it may
  10
       also refer to the server where the email or transmission is received or the IP address
  11

  12   of the server where the email is received. Therefore, ECT’s allegations of
  13   infringement are supported by the specification; and as such, are not objectively or
  14
       subjectively baseless; nor asserted in bad faith.1 Thus, since ECT’s infringement
  15

  16   theory is supported by the intrinsic evidence (i.e., ’261 Patent specification), it had
  17
       reason to belief that its allegations would be successful on the merits; and therefore,
  18

  19   it may not be reasonably inferred that ECT litigated the ‘261 Patent in bad faith. See
  20
       Dominant Semiconductors Sdn. Bhd. v. OSRAM GmbH, 524 F.3d 1254, 1260 (Fed.
  21

  22
       Cir. 2008) (citing GP Indus., Inc. v. Eran Indus., Inc., 500 F.3d 1369, 1374

  23   (Fed.Cir.2007) (“To be objectively baseless, the infringement allegations must be
  24
       such that “no reasonable litigant could reasonably expect success on the merits.”)
  25

  26   For this reason, ECT’s patent enforcement cannot be considered an “act or practice
  27

  28   1  At most, True Grit’s bad faith patent enforcement argument appears to be a claim construction
       issue; rather than one rooted in unlawful competition under the UCL.

       CASE NO. 07661                         14                               MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 15 of 25 Page ID #:503



   1   [that] causes or is likely to cause substantial injury to consumers”, as required by
   2
       Section 5 of the FTC Act. 15 U.S.C. § 45(n). In sum, True Grit’s bad faith patent
   3

   4   enforcement allegation does not contain “factual content that allows the court to
   5
       draw the reasonable inference that [ECT] is liable for the misconduct alleged.” Iqbal,
   6

   7   556 U.S. at 678; Sylvia Landfield Trust v. City of Los Angeles, 729 F.3d 1189, 1191
   8
       (9th Cir. 2013). As such, True Grit’s bad faith patent enforcement allegations must
   9

  10
       be dismissed for failure to state a claim under Rule 12(b)(6).

  11         Additionally, in support of ECT’s purported bad faith patent prosecution, the
  12
       FAC indicates that the inventor—Scott A. Horstemeyer—procured the ‘261 Patent
  13

  14   in bad faith by purportedly “burying” material references in “a twenty-eight (28)
  15
       page Information Disclosure Statement (‘IDS’) containing hundreds of disclosures.”
  16

  17   (Dkt. No. 33 at ⁋⁋ 57). The Code of Federal Regulations (“C.F.R.”), however, clearly
  18
       indicates that “[t]he duty to disclose all information known to be material to
  19
       patentability is deemed to be satisfied if all information known to be material to
  20

  21   patentability of any claim issued in a patent was cited by the Office or submitted to
  22
       the Office in the manner prescribed by §§ 1.97(b)-(d) [(i.e., filing of information
  23

  24   disclosure statement)] and 1.98 [(i.e., content of information disclosure
  25
       statement)].” 37 C.F.R. ⁋ 1.56 (emphasis added). Here, the inventor submitted
  26

  27
       material references via an IDS; thereby complying with the procedure set forth in
  28   the C.F.R. to satisfy his duty of disclosure to the U.S. Patent and Trademark Office

       CASE NO. 07661                     15                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 16 of 25 Page ID #:504



   1   (“USPTO”). The fact that the IDS contained 28 pages is irrelevant to the
   2
       determination of whether the inventor satisfied the duty of disclosure, candor or
   3

   4   good faith in dealing with the USPTO. Since the inventor complied with his duty of
   5
       disclosure to the USPTO, it cannot be reasonably inferred that he procured the ’261
   6

   7   Patent in bad faith. For this reason, ECT’s patent prosecution cannot be considered
   8
       an “act or practice [that] causes or is likely to cause substantial injury to consumers”,
   9

  10
       as required by Section 5 of the FTC Act. 15 U.S.C. § 45(n). Therefore, True Grit’s

  11   bad faith patent prosecution allegation does not contain “factual content that allows
  12
       the court to draw the reasonable inference that [ECT] is liable for the misconduct
  13

  14   alleged”. Iqbal, 556 U.S. at 678; Sylvia, 729 F.3d at 1191. As such, True Grit’s bad
  15
       faith patent prosecution allegations must be dismissed for failure to state a claim
  16

  17   under Rule 12(b)(6).
  18
             Lastly, as discussed above, unlawful business practices are those “forbidden
  19
       by law, be it civil or criminal, federal, state, or municipal, statutory, regulatory, or
  20

  21   court-made.” Saunders, 27 Cal. App. at 838-39. Here, it must be noted ECT has not
  22
       engaged in any unlawful business practice forbidden by law. In fact, ECT has done
  23

  24   the opposite. ECT has asserted a U.S. patent that is presumed valid under U.S. patent
  25
       law. See 35 U.S.C § 282. Furthermore, the claims in the ‘261 Patent are substantially
  26

  27
       different from the claims of other patents in the same family that True Grit alleges
  28   were found invalid in 2014. (Dkt. No. 33 at ⁋ 75-87) In particular, the ‘261 Patent

       CASE NO. 07661                      16                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 17 of 25 Page ID #:505



   1   includes a plurality of limitations not found in those other patents which is readily
   2
       apparent when reading the claims at issue and the ones in those patents side-by-side.
   3

   4   As such, ECT is not asserting the ’261 Patent through fraudulent means or
   5
       knowingly asserting an invalid patent. Furthermore, asserting a patent which is
   6

   7   presumed valid under the laws of the United States does not affect or cause injury to
   8
       consumers in general; it only affects potential infringers. Thus, it cannot be
   9

  10
       reasonably inferred that ECT has engaged in any unlawful business practice by

  11   merely asserting the ‘261 Patent.
  12
             In view of the foregoing, the allegations in the FAC do not allow the Court to
  13

  14   draw the reasonable inference that ECT’s purported “act or practice causes or is
  15
       likely to cause substantial injury to consumers which is not reasonably avoidable by
  16

  17   consumers themselves and not outweighed by countervailing benefits to consumers
  18
       or to competition.” 15 U.S.C. § 45(n). As such, True Grit failed to state a claim under
  19
       the FTC Act as the predicate law for a UCL Claim; and therefore, Count 1 of the
  20

  21   Complaint must be dismissed with prejudice under Rule 12(b)(6).
  22

  23          iii.   True Grit failed to state a claim wherein inequitable conduct
  24
                     serves as the predicate law for a UCL Claim

  25         As another example of purported bad faith patent prosecution, True Girt
  26
       indicates that the inventor engaged in inequitable conduct by failing to disclose
  27

  28   references to Hancock and Foladare in the application of the ’261 Patent. (Dkt. No.

       CASE NO. 07661                      17                           MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 18 of 25 Page ID #:506



   1   33 at ⁋⁋ 62-65). These references were used—by an examiner different than the one
   2
       in charge of the examination of the ’261 Patent—to reject all claims in application
   3

   4   No. 10/858,774 (“’774 application”), which has a specification that is mostly similar
   5
       to the one from the ’261 Patent. The claims in both applications, however, are not
   6

   7   similar at all; and True Grit fails to mention that the claims of the ’261 Patent recites
   8
       limitations that are not recited in the claims of the ’774 application, nor examined
   9

  10
       during prosecution of the ’774 application. For example, the independent claims of

  11   the ’261 Patent requires “enabling a first party associated with a personal
  12
       communication device (PCD) to input or select authentication information for use
  13

  14   in connection with a subsequent notification communication session involving
  15
       advance notice of a delivery or pickup of a good or service at a stop location by a
  16

  17   mobile thing”. This limitation was cited by the examiner in the notice of allowance
  18
       of the ’261 Patent as one of his reasons for allowing the claims. See Exhibit 2 –
  19
       Notice of Allowance. Furthermore, the foregoing limitation is but one of the
  20

  21   limitations in the claims of the ’261 Patent that are not recited in the ’774 application
  22
       nor in the cited references. As such, failure to disclose these references does not
  23

  24   establish inequitable conduct.
  25
             Federal Circuit law governs the sufficiency of allegations of inequitable
  26

  27
       conduct. See Exergen Corp. v. Wal–Mart Stores, Inc., 575 F.3d 1312, 1318
  28   (Fed.Cir.2009). “Under Federal Circuit law, all averments of fraud and inequitable

       CASE NO. 07661                      18                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 19 of 25 Page ID #:507



   1   conduct, including affirmative defenses, fall within the strictures of [Federal] Rule
   2
       [of Civil Procedure] 9(b) and must be stated with particularity.” Zep Solar Inc. v.
   3

   4   Westinghouse Solar Inc., No. C–11–6493 JSW, 2012 WL 1293873, at *2 (N.D.Cal.
   5
       Apr. 16, 2012) (citing Exergen, 575 F.3d at 1326). To satisfy the “particularity
   6

   7   required by Rule 9(b), the pleading must state the ‘who, what, when, where, and
   8
       how’ of the misrepresentation or omission made to the PTO.” Id. (quoting Exergen,
   9

  10
       575 F.3d at 1327) “The essential elements of a claim of inequitable conduct under

  11   Federal Circuit law are: (1) an individual associated with the filing and prosecution
  12
       of a patent application affirmatively misrepresents a material fact, fails to disclose
  13

  14   material information, or submits false material information; and (2) the individual
  15
       does so with the specific intent to deceive the [Patent Office].” Capella Photonics,
  16

  17   Inc. v. Cisco Systems, Inc., 77 F.Supp.3d 850 (2014) (citing Exergen Corp. v. Wal–
  18
       Mart Stores, Inc., 575 F.3d 1312, 1327 (Fed.Cir.2009)). The “materiality required
  19
       to establish inequitable conduct is but-for materiality.” Id. (citing Therasense, Inc.
  20

  21   v. Becton, Dickinson and Co., 649 F.3d 1276, 1291 (Fed.Cir.2011) (en banc).
  22
       “[P]rior art is but-for material if the PTO would not have allowed a claim had it been
  23

  24   aware of the undisclosed prior art.” Id.
  25
             Here, the ’261 Patent would have been granted in spite of the non-disclosure
  26

  27
       of Hancock and Foladare because these references do not teach or suggest every
  28   limitation recited in the claims of the ’261 Patent. As such, Hancock and Foladare

       CASE NO. 07661                     19                           MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 20 of 25 Page ID #:508



   1   are not material to the patentability of the claims in the ’261 Patent; and the
   2
       inventor’s purported failure to disclose these references does not evidences
   3

   4   inequitable conduct. As such, True Grit’s allegation of bad faith on the part of ECT
   5
       for failure to disclose material information allegations must be dismissed for failure
   6

   7   to state a claim under Rule 12(b)(6).
   8
             True Grit further contends that the inventor Horstemeyer engaged in
   9

  10
       inequitable conduct because Horstemeyer prosecuted a number of applications

  11   “covering the idea of shipping notifications” for former client Martin Kelly Jones,
  12
       before the filing of the ’261 Patent. (Dkt. No. 33 at ⁋⁋ 54-56, 65). True Grit seems
  13

  14   to suggest that Horstemeyer is preempted from obtaining a patent in that same field.
  15
       Such conclusion would be incorrect. True Grit ignores that “[w]hoever invents or
  16

  17   discovers any new and useful process, machine, manufacture, or composition of
  18
       matter, or any new and useful improvement thereof, may obtain a patent therefor...”
  19
       35 U.S.C. § 101. Additionally, the claimed invention must also be found to be non-
  20

  21   obvious to a person having ordinary skill in the art before the effective filing date of
  22
       the claimed invention. 35 U.S.C. § 103. The patent application for the ’261 Patent
  23

  24   met these requirements; and therefore, Horstemeyer was able to obtain a patent after
  25
       a full and fair examination by the USPTO, even if it was in the same field as the
  26

  27
       patents obtained by Jones. In any event, the FAC does not contain allegations that
  28   would allow the court to draw the reasonable inference that the ’261 Patent is invalid

       CASE NO. 07661                      20                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 21 of 25 Page ID #:509



   1   and/or unenforceable simply because it is in the same field as the patents of a third
   2
       party. See Iqbal, 556 U.S. at 678. As such, True Grit’s allegation of inequitable
   3

   4   conduct on the part of ECT must be dismissed for failure to state a claim under Rule
   5
       12(b)(6).
   6

   7         In view of the foregoing, the allegations in the FAC do not allow the Court to
   8
       draw the reasonable inference that an individual associated with the filing and
   9

  10
       prosecution of the application for the ’261 Patent affirmatively misrepresented a

  11   material fact, failed to disclose material information, or submitted false material
  12
       information; and that the individual did so with the specific intent to deceive the
  13

  14   USPTO. As such, True Grit failed to state a claim under wherein inequitable conduct
  15
       serves as the predicate law for a UCL Claim; and therefore, Count 1 of the Complaint
  16

  17   must be dismissed with prejudice under Rule 12(b)(6).
  18
                   B. Plaintiff’s Allegation of Unfair Competition in Count 2 of the
  19                  FAC Should be Dismissed for Failure to State a Claim
  20
             In Count 2 of the Complaint True Grit alleges that ECT has purportedly
  21

  22   engaged in unfair business practice under the California Business & Professions
  23
       Code, § 17200. (See Dkt. No. 33 at ⁋⁋ 102-113). As previously discussed, unfair
  24

  25   business practices “means conduct that threatens an incipient violation of an antitrust
  26
       law; or violates the policy or spirit of one of those laws because its effects are
  27

  28   comparable to or the same as a violation of the law, or otherwise significantly


       CASE NO. 07661                     21                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 22 of 25 Page ID #:510



   1   threatens or harms competition.” Cel-Tech Commc’ns, 20 Cal. 4th at 187. As such, a
   2
       party asserting a UCL claim must “establish a loss or deprivation of money or
   3

   4   property sufficient to qualify as injury in fact ... that ... was the result of ... the unfair
   5
       business practice or false advertising that is the gravamen of the claim.” Sperling v.
   6

   7   Stein Mart, Inc., 291 F. Supp. 3d 1076, 1087 (C.D. Cal. 2018) (citing Kwikset Corp.
   8
       v. Superior Court, 51 Cal. 4th 310, 322, 120 Cal.Rptr.3d 741, 246 P.3d 877 (2011).
   9

  10
              In the Complaint, True Grit alleges that “ECT is engaged in the business

  11   practice of alleging patent infringement it knows to [be] baseless;” and that ECT’s
  12
       practice is unfair because of “fraudulent statements made to the USPTO and the
  13

  14   fraudulent statements made to consumers in the marketplace”. (See Dkt. No. 33 at
  15
       ⁋⁋ 103-104). As previously discussed, however, ECT’s allegations of infringement
  16

  17   were supported by the specification; and as such, were not objectively or
  18
       subjectively baseless; nor asserted in bad faith. See Dominant Semiconductors Sdn.
  19
       Bhd., 524 F.3d at 1260 (“To be objectively baseless, the infringement allegations
  20

  21   must be such that “no reasonable litigant could reasonably expect success on the
  22
       merits.”) Furthermore, since the inventor complied with his duty of disclosure to the
  23

  24   USPTO by filing the corresponding information disclosure statements it cannot be
  25
       reasonably inferred that he procured the ’261 Patent in bad faith. Moreover, the
  26

  27
       allegation that the inventor purportedly failed to disclose Hancock and Foladare is
  28   not sufficient to establish inequitable conduct because the claims of ’261 Patent

       CASE NO. 07661                        22                              MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 23 of 25 Page ID #:511



   1   includes limitations that are not disclosed by those references; and therefore, are not
   2
       material to the patentability of the ’261 Patent.
   3

   4          Lastly, True Grit indicates ECT’s enforcement letters include false statements
   5
       (as set forth in paragraph 74 of the FAC) that also caused it to suffer certain monetary
   6

   7   losses. (See Dkt. No. 33 at ⁋ 107). ECT disagrees with True Grit that those statements
   8
       are false. But in any event, the FAC fails to show how the receipt of one letter from
   9

  10
       ECT caused it to lose the amounts alleged in the same. As such, the FAC does not

  11   contain “factual content that allows the court to draw the reasonable inference that
  12
       [ECT] is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
  13

  14         In sum, True Grit failed to state a claim for unfair business practices under the
  15
       UCL because it failed to allege how ECT’s purported violations of the UCL caused
  16

  17   it to suffer an injury and lose money or property as a result of ECT’s purported unfair
  18
       business practice. Specifically, True Grit failed to allege how the receipt of one letter
  19
       from ECT asserting the potential infringement of the ‘261 Patent caused any
  20

  21   economic harm to True Grit. Even under the most generous reading of the pleadings,
  22
       the fact is that True Grit suffered no harm. As such, True Grit does not sufficiently
  23

  24   allege standing under California’s Unfair Competition Law. See Kemp, 2017 WL
  25
       4805567, at *15.
  26

  27
              In view of the foregoing, the allegations in the FAC do not allow the Court
  28   to draw the reasonable inference that True Grit “establish[ed] a loss or deprivation

       CASE NO. 07661                      23                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 24 of 25 Page ID #:512



   1   of money or property sufficient to qualify as injury in fact ... that ... was the result of
   2
       ... [ECT’s purported] unfair business practice...” As such, Count 2 of the Complaint
   3

   4   must be dismissed with prejudice under Rule 12(b)(6).
   5

   6        IV.      CONCLUSION
   7
                  In view of the foregoing, Counts 1 and 2 of the FAC should be dismissed for
   8

   9   failure to state a claim under Rule 12(b)(6). In particular, Count 1 fails to state a
  10
       cause of action because the allegations in the FAC do not allow the Court to draw
  11

  12   the reasonable inference that ECT violated Section 5 of the FTC Act or that it
  13
       engaged in inequitable conduct. Similarly, Count 2 fails to state a cause of action
  14

  15
       because the allegations in the FAC do not allow the Court to draw the reasonable

  16   inference that ECT engaged in an unfair business practice under the UCL. For this
  17
       reason, ECT moves this Court to dismiss the FAC with prejudice as to counts 1 and
  18

  19   2.
  20
                  DATED: January 9, 2019
  21

  22                                                                    Respectfully submitted,
  23
                                                                         FERRAIUOLI, LLC
  24
                                                                      By:/s/ Jean G Vidal Font
  25
                                                                      JEAN G. VIDAL FONT
  26                                                                     State Bar No. 266475
                                                                        jvidal@ferraiuoli.com
  27                                                                        221 Ponce de  León
                                                                                      5th Floor
  28                                                                       San Juan, PR 00917
                                                                     Telephone: 787-766-7000
                                                                      Facsimile: 787-766-7001
       CASE NO. 07661                        24                            MOTION TO DISMISS
Case 2:18-cv-07661-GJS Document 41 Filed 01/09/19 Page 25 of 25 Page ID #:513



   1

   2                                                           Attorneys for Defendant
   3

   4

   5

   6

   7
                                 CERTIFICATE OF SERVICE

   8
                   I hereby certify that a copy of the foregoing was served on January 9,
   9

  10       2019 upon the following counsel of record by electronic mail delivery by way
  11
           of the Court’s ECF System to the addresses below:
  12
           Rachael D. Lamkin RDL@LamkinIPDefense.com
  13

  14       DATED: January 9, 2018
                                             By: /s/ Jean G. Vidal
  15                                         Jean G. Vidal
  16
                                             Attorneys for Defendant

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


       CASE NO. 07661                   25                          MOTION TO DISMISS
